 

Exhibit 10.73

 

SYMMETRY MEDICAL INC.
AMENDED AND RESTATED
2004 EMPLOYEE STOCK PURCHASE PLAN

 

As Amended July 1, 2005 and November 16, 2012

 



1.Purpose. The purpose of the Plan is to provide incentive for present and
future employees of the Company and any Designated Subsidiary to acquire a
proprietary interest (or increase an existing proprietary interest) in the
Company through the purchase of Common Stock. It is the Company's intention that
the Plan qualify as an "employee stock purchase plan" under Section 423 of the
Code. Accordingly, the provisions of the Plan shall be administered, interpreted
and construed in a manner consistent with the requirements of that section of
the Code.

 

2.Definitions.

 

a)         "Applicable Percentage" means the percentage specified in Section
7(b), subject to adjustment by the Committee as provided in Section 7(b).

 

b)         "Board" means the Board of Directors of the Company.

 

c)         "Code" means the Internal Revenue Code of 1986, as amended, and any
successor thereto.

 

d)         "Committee" means the committee appointed by the Board to administer
the Plan as described in Section 15 of the Plan or, if no such Committee is
appointed, the Board.

 

e)         "Common Stock" means the Company's common stock, par value $0.0001
per share, after giving effect to the Company's common stock split in connection
with the Company's planned Initial Public Offering (the "Common Stock Split").
All Common Stock share numbers set forth in this Plan refer to numbers of shares
of Common Stock after giving effect to the Common Stock Split.

 

f)         "Company" means Symmetry Medical Inc., a Delaware corporation.

 

g)         "Compensation" means, with respect to each Participant for each pay
period, the full base salary and overtime paid to such Participant by the
Company or a Designated Subsidiary. Except as otherwise determined by the
Committee, "Compensation" does not include: (i) bonuses, (ii) any amounts
contributed by the Company or a Designated Subsidiary to any pension plan, (iii)
any automobile or relocation allowances (or reimbursement for any such
expenses), (iv) any amounts paid as a starting bonus or finder's fee, (v) any
amounts realized from the exercise of any stock options or incentive awards,
(vi) any amounts paid by the Company or a Designated Subsidiary for other fringe
benefits, such as health and welfare, hospitalization and group life insurance
benefits, or perquisites, or paid in lieu of such benefits, or (vii) other
similar forms of extraordinary compensation.

 

 

 

 

h)         "Continuous Status as an Employee" means the absence of any
interruption or termination of service as an Employee. Continuous Status as an
Employee shall not be considered interrupted in the case of a leave of absence
agreed to in writing by the Company or the Designated Subsidiary that employs
the Employee, provided that such leave is for a period of not more than 90 days
or reemployment upon the expiration of such leave is guaranteed by contract or
statute.

 

i)         "Designated Subsidiaries" means the Subsidiaries that have been
designated by the Board from time to time in its sole discretion as eligible to
participate in the Plan.

 

j)         "Employee" means any person, including an Officer, who is employed by
the Company or one of its Designated Subsidiaries.

 

k)         "Entry Date" means the first Trading Day of each Exercise Period.

 

l)         "Exchange Act" means the Securities Exchange Act of 1934, as amended.

 

m)         "Exercise Date" means the last Trading Day of each Exercise Period.

 

n)         "Exercise Period" means, subject to adjustment as provided in Section
4(b), the approximately six (6) month period beginning on each June 1 and ending
the last Trading Day on or before November 31 of such year, or beginning on each
December 1 and ending the last Trading Day on or before May 31 of such year.

 

o)         "Exercise Price" means the price per share of Common Stock offered in
a given Exercise Period determined as provided in Section 7(b).

 

p)         "Fair Market Value" means, with respect to a share of Common Stock,
the Fair Market Value as determined under Section 7(c).

 

q)         "Offering Date" means the first Trading Day of each Exercise Period.

 

r)         "Officer" means a person who is an officer of the Company within the
meaning of Section 16 under the Exchange Act and the rules and regulations
promulgated thereunder.

 

s)         "Participant" means an Employee who has elected to participate in the
Plan by filing an enrollment agreement with the Company as provided in Section 5
hereof.

 

t)         "Plan" means the Symmetry Medical Inc. 2004 Employee Stock Purchase
Plan, as in effect from time to time.

 

u)         "Plan Contributions" means, with respect to each Participant, the
lump sum cash transfers, if any, made by the Participant to the Plan pursuant to
Section 6(a) hereof, plus the after-tax payroll deductions, if any, withheld
from the Compensation of the Participant and contributed to the Plan for the
Participant as provided in Section 6 hereof, and any other amounts contributed
to the Plan for the Participant in accordance with the terms of the Plan.

 

 

 

 

v)         "Subsidiary" means any corporation, domestic or foreign, of which the
Company owns, directly or indirectly, 50% or more of the total combined voting
power of all classes of stock, and that otherwise qualifies as a "subsidiary
corporation" within the meaning of Section 424(f) of the Code.

 

w)         "Trading Day" means a day on which the New York Stock Exchange is
open for trading.

 

3.         Eligibility. Any individual who was an Employee as of December 8,
2004 and has not withdrawn from the Plan (and is not treated as having withdrawn
under the Plan) shall remain a Participant until they withdraw from the Plan (or
are treated as having withdrawn under the Plan), or any individual who is an
Employee as of the Offering Date of a given Exercise Period shall be eligible to
become a Participant as of the Entry Date of such Exercise Period.

 

4.         Exercise Periods.

 

a)         In General. The Plan shall generally be implemented by a series of
Exercise Periods, each of which last approximately six (6) months.

 

b)         Changes by Committee. The Committee shall have the power to make
changes to the duration and/or the frequency of Exercise Periods with respect to
future offerings if such change is announced at least five (5) days prior to the
scheduled beginning of the first Exercise Period to be affected.

 

5.         Participation. Employees meeting the eligibility requirements of
Section 3 hereof may elect to participate in the Plan commencing on any Entry
Date by completing an enrollment agreement on the form provided by the Company
and filing the enrollment agreement with the Company on or prior to such Entry
Date, unless a later time for filing the enrollment agreement is set by the
Committee for all eligible Employees with respect to a given offering.

 

6.         Plan Contributions.

 

a)         Contribution by Payroll Deduction. Except as otherwise authorized by
the Committee, all contributions to the Plan shall be made only by payroll
deductions. The Committee may, but need not, permit Participants to make
after-tax contributions to the Plan at such times and subject to such terms and
conditions as the Committee may in its discretion determine. All such additional
contributions shall be made in a manner consistent with the provisions of
Section 423 of the Code or any successor thereto, and shall be treated in the
same manner as payroll deductions contributed to the Plan as provided herein.

 

b)         Payroll Deduction Election on Enrollment Agreement. At the time a
Participant files the enrollment agreement with respect to an Exercise Period,
the Participant may authorize payroll deductions to be made on each payroll date
during the portion of the Exercise Period that he or she is a Participant in an
amount not less than 1% and not more than 10% of the Participant's Compensation
on each payroll date during the portion of the Exercise Period that he or she is
a Participant. The amount of payroll deductions must be a whole percentage
(e.g., 1%, 2%, 3%, etc.) of the Participant's Compensation.

 

 

 

 

c)         Commencement of Payroll Deductions. Except as otherwise determined by
the Committee under rules applicable to all Participants, payroll deductions
shall commence with the earliest administratively practicable payroll period
that begins on or after the Entry Date with respect to which the Participant
files an enrollment agreement in accordance with Section 5.

 

d)         Automatic Continuation of Payroll Deductions. Unless a Participant
elects otherwise prior to the Exercise Date of an Exercise Period, including the
Exercise Date prior to termination in the case of an Exercise Period terminated
under Section 4(b) hereof, such Participant shall be deemed (i) to have elected
to participate in the immediately succeeding Exercise Period (and, for purposes
of such Exercise Period the Participant's "Entry Date" shall be deemed to be the
first day of such Exercise Period) and (ii) to have authorized the same payroll
deduction for the immediately succeeding Exercise Period as was in effect for
the Participant immediately prior to the commencement of the succeeding Exercise
Period.

 

e)         Change of Payroll Deduction Election. A Participant may decrease or
increase the rate or amount of his or her payroll deductions during an Exercise
Period (within the limitations of Section 6(b) above) by completing and filing
with the Company a new enrollment agreement authorizing a change in the rate or
amount of payroll deductions; provided, that a Participant may not change the
rate or amount of his or her payroll deductions more than once in any Exercise
Period. Except as otherwise determined by the Committee under rules applicable
to all Participants, the change in rate or amount shall be effective as of the
earliest administratively practicable payroll period that begins on or after the
date the Committee receives the new enrollment agreement. Additionally, a
Participant may discontinue his or her participation in the Plan as provided in
Section 13(a).

 

f)         Automatic Changes in Payroll Deduction. Notwithstanding the
foregoing, to the extent necessary to comply with Section 423(b)(8) of the Code,
Section 7(d) hereof, or any other applicable law, a Participant's payroll
deductions for any calendar year may be decreased, including to 0%, at such time
during such calendar year that the aggregate of all payroll deductions
accumulated during such calendar year are equal to the product of $25,000
multiplied by the Applicable Percentage for the calendar year. Payroll
deductions shall recommence at the rate provided in the Participant's enrollment
agreement at the beginning of the first Exercise Period beginning in the
following calendar year, unless the Participant terminates participation as
provided in Section 13(a).

 

 

 

 

7.Grant of Option.

 

a)         Shares of Common Stock Subject to Option. On a Participant's Entry
Date, subject to the limitations set forth in Section 7(d) and this Section
7(a), the Participant shall be granted an option to purchase on the subsequent
Exercise Date (at the Exercise Price determined as provided in Section 7(b)
below) up to a number of shares of Common Stock determined by dividing such
Participant's Plan Contributions accumulated prior to such Exercise Date and
retained in the Participant's account as of such Exercise Date by the Exercise
Price; provided, that the maximum number of shares a Participant may purchase
during any Exercise Period shall be 750.

 

b)         Exercise Price. The Exercise Price per share of Common Stock offered
to each Participant in a given Exercise Period shall be the Applicable
Percentage of the Fair Market Value of a share of Common Stock on the Exercise
Date. The Applicable Percentage with respect to each Exercise Period shall be
95%, unless and until such Applicable Percentage is increased by the Committee,
in its sole discretion, provided that any such increase in the Applicable
Percentage with respect to a given Exercise Period must be established not less
than fifteen (15) days prior to the Offering Date thereof.

 

c)         Fair Market Value. The Fair Market Value of a share of Common Stock
on a given date shall be determined by the Committee in its discretion;
provided, that if there is a public market for the Common Stock, the Fair Market
Value per share shall be either (i) if the Common Stock is listed on a stock
exchange, the closing price of the Common Stock on such exchange on such date
(or, in the event that the Common Stock is not traded on such date, on the
immediately preceding trading date), as reported in The Wall Street Journal,
(ii) in the event the Common Stock is not traded on a stock exchange, the
closing price of the Common Stock on such date (or, in the event that the Common
Stock is not traded on such date, on the immediately preceding trading date), as
reported by the National Association of Securities Dealers Automated Quotation
(Nasdaq) National Market System, (iii) if such price is not reported, the
average of the bid and asked prices for the Common Stock on such date (or, in
the event that the Common Stock is not traded on such date, on the immediately
preceding trading date), as reported by Nasdaq, or (iv) if no such quotations
are available for a date within a reasonable time prior to the valuation date,
the value of the Common Stock as determined by the Committee using any
reasonable means.

 

d)         Limitation on Option that may be Granted. Notwithstanding any
provision of the Plan to the contrary, no Participant shall be granted an option
under the Plan (i) to the extent that if, immediately after the grant, such
Employee (including any stock which is attributed to such Employee pursuant to
Section 424(d) of the Code) would own stock and/or hold outstanding options to
purchase stock possessing, in the aggregate, 5% or more of the total combined
voting power or value of all classes of stock of the Company or of any
Subsidiary of the Company as computed under Section 423(b)(3) of the Code and
the Treasury Regulations thereunder, or (ii) to the extent that his or her
rights to purchase stock under all employee stock purchase plans of the Company
and its Subsidiaries intended to qualify under Section 423 of the Code accrue at
a rate which exceeds $25,000 of Fair Market Value of stock (determined at the
time such option is granted) for each calendar year in which such option is
outstanding at any time, as determined in accordance with section 423(b)(8) of
the Code and the Treasury Regulations thereunder.

 

 

 

 

 

e)         No Rights as Shareholder. A Participant will have no interest or
voting right in shares covered by his option until such option has been
exercised.

 

8.         Exercise of Options.

 

a)         Automatic Exercise. A Participant's option for the purchase of shares
will be exercised automatically on each Exercise Date, and the maximum number of
full or fractional shares subject to the option shall be purchased for the
Participant at the applicable Exercise Price with the accumulated Plan
Contributions then credited to the Participant's account under the Plan. During
a Participant's lifetime, a Participant's option to purchase shares hereunder is
exercisable only by the Participant.

 

b)         Carryover of Excess Contributions. Any amount remaining to the credit
of a Participant's account after the purchase of shares by the Participant on an
Exercise Date, shall remain in the Participant's account, and be carried over to
the next Exercise Period, unless the Participant withdraws from participation in
the Plan or elects to withdraw his or her account balance in accordance with
Section 10(c).

 

9.         Issuance of Shares.

 

a)         Delivery of Shares. The Company will hold in book-entry the shares of
Common Stock purchased by each Participant under the Plan. Upon receipt of
written request from or on behalf of a Participant, the Company shall, as
promptly as practicable, arrange for the delivery to such Participant (or the
Participant's beneficiary), as appropriate, or to a custodial account for the
benefit of such Participant (or the Participant's beneficiary) as appropriate,
of a certificate representing the full shares purchased under the Plan, with
payment made for any fractional shares, and the Company shall assume, for tax
purposes, such Participant's disposition of the underlying shares (unless such
Participant clearly advises the Company otherwise in writing). In the event that
a Participant provides a written statement of his intention not to sell or
otherwise dispose of such shares as set forth in the foregoing sentence, such
Participant shall be required to report to the Company any subsequent
disposition of such shares prior to the expiration of the holding periods
specified by Section 422(a)(1) of the Code. If and to the extent that such
disposition imposes upon the Company federal, state, local or other withholding
tax requirements, or any such withholding is required to secure for the Company
an otherwise available tax deduction, the Participant must remit to the Company
an amount sufficient to satisfy those requirements.

 

b)         Registration of Shares. Shares to be delivered to a Participant under
the Plan will be registered in the name of the Participant or in the name of the
Participant and his or her spouse, as requested by the Participant.

 

c)         Compliance with Applicable Laws. The Plan, the grant and exercise of
options to purchase shares under the Plan, and the Company's obligation to sell
and deliver shares upon the exercise of options to purchase shares shall be
subject to compliance with all applicable federal, state and foreign laws, rules
and regulations and the requirements of any stock exchange on which the shares
may then be listed.

 

 

 

 

d)         Withholding. The Company may make such provisions as it deems
appropriate for withholding by the Company pursuant to federal or state tax laws
of such amounts as the Company determines it is required to withhold in
connection with the purchase or sale by a Participant of any Common Stock
acquired pursuant to the Plan. The Company may require a Participant to satisfy
any relevant tax requirements before authorizing any issuance of Common Stock to
such Participant.

 

10.       Participant Accounts.

 

a)         Bookkeeping Accounts Maintained. Individual bookkeeping accounts will
be maintained for each Participant in the Plan to account for the balance of his
Plan Contributions, options issued, and shares purchased under the Plan.
However, all Plan Contributions made for a Participant shall be deposited in the
Company's general corporate accounts, and no interest shall accrue or be
credited with respect to a Participant's Plan Contributions. All Plan
Contributions received or held by the Company may be used by the Company for any
corporate purpose, and the Company shall not be obligated to segregate or
otherwise set apart such Plan Contributions from any other corporate funds.

 

b)         Participant Account Statements. Statements of account will be
provided to Participants periodically by the administrator, which statements
will set forth the amounts of payroll deductions, the per share purchase price
and the number of shares purchased.

 

c)         Withdrawal of Account Balance Following Exercise Date. A Participant
may elect at any time within the first thirty (30) days following any Exercise
Period, or at such other time as the Committee may from time to time prescribe,
to receive in cash any amounts carried-over in accordance with Section 8(b). An
election under this Section 10(c) shall not be treated as a withdrawal from
participation in the Plan under Section 13(a).

 

11.       Designation of Beneficiary.

 

a)         Designation. A Participant may file a written designation of a
beneficiary who is to receive any shares and cash, if any, from the
Participant's account under the Plan in the event of the Participant's death
subsequent to an Exercise Date on which the Participant's option hereunder is
exercised but prior to delivery to the Participant of such shares and cash. In
addition, a Participant may file a written designation of a beneficiary who is
to receive any cash from the Participant's account under the Plan in the event
of the Participant's death prior to the exercise of the option.

 

b)         Change of Designation. A Participant's beneficiary designation may be
changed by the Participant at any time by written notice. In the event of the
death of a Participant and in the absence of a beneficiary validly designated
under the Plan who is living at the time of such Participant's death, the
Company shall deliver such shares and/or cash to the executor or administrator
of the estate of the Participant, or if no such executor or administrator has
been appointed (to the knowledge of the Company), the Company, in its
discretion, may deliver such shares and/or cash to the spouse or to any one or
more dependents or relatives of the Participant, or if no spouse, dependent or
relative is known to the Company, then to such other person as the Company may
designate.

 

 

 

 

 

c)         Transferability. Neither Plan Contributions credited to a
Participant's account nor any rights to exercise any option or receive shares of
Common Stock under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will or the laws of descent and
distribution, or as provided in Section 11). Any attempted assignment, transfer,
pledge or other distribution shall be without effect, except that the Company
may treat such act as an election to withdraw in accordance with Section 13(a).

 

12.       Withdrawal; Termination of Employment.

  

a)         Withdrawal. A Participant may withdraw from the Plan at any time by
completing a cancellation agreement online at www.computershare.com. Payroll
deductions, if any have been authorized, shall cease as soon as administratively
practicable after receipt of the Participant's notice of withdrawal, and subject
to administrative practicability, no further purchases shall be made for the
Participant's account. All Plan Contributions credited to the Participant's
account, if any, and not yet invested in Common Stock, will be paid to the
Participant as soon as administratively practicable after receipt of the
Participant's notice of withdrawal. The Participant's unexercised options to
purchase shares pursuant to the Plan automatically will be terminated. Payroll
deductions will not resume on behalf of a Participant who has withdrawn from the
Plan unless the Former Participant enrolls in a subsequent Exercise Period in
accordance with Section 5.

 

b)         Termination of Employment. Upon termination of a Participant's
Continuous Status as an Employee prior to any Exercise Date for any reason,
including retirement or death, the Plan Contributions credited to the
Participant's account and not yet invested in Common Stock will be returned to
the Participant or, in the case of death, to the Participant's beneficiary as
determined pursuant to Section 11, and the Participant's option to purchase
shares under the Plan will automatically terminate.

 

13.      Common Stock Available under the Plan.

 

a)         Number of Shares. Subject to adjustment as provided in Section 14(b)
below, the maximum number of shares of the Company's Common Stock that shall be
made available for sale under the Plan shall be 600,000 shares, plus an
automatic annual increase on the first day of each of the Company's fiscal years
beginning in 2006 and ending in 2014 equal to the lesser of (i) 100,000 shares,
(ii) 1% of all shares of Common Stock outstanding on the last day of the
immediately preceding fiscal year, or (iii) a lesser amount determined by the
Board. Shares of Common Stock subject to the Plan may be newly issued shares or
shares reacquired in private transactions or open market purchases. If and to
the extent that any right to purchase reserved shares shall not be exercised by
any Participant for any reason or if such right to purchase shall terminate as
provided herein, shares that have not been so purchased hereunder shall again
become available for the purpose of the Plan unless the Plan shall have been
terminated, but all shares sold under the Plan, regardless of source, shall be
counted against the limitation set forth above.

 

 

 

 

b)         Adjustments Upon Changes in Capitalization; Corporate Transactions.
If the outstanding shares of Common Stock are increased or decreased, or are
changed into or are exchanged for a different number or kind of shares, as a
result of one or more reorganizations, restructurings, recapitalizations,
reclassifications, stock splits, reverse stock splits, stock dividends or the
like, upon authorization of the Committee, appropriate adjustments shall be made
in the number and/or kind of shares, and the per-share option price thereof,
which may be issued in the aggregate and to any Participant upon exercise of
options granted under the Plan.

 

In the event of the proposed dissolution or liquidation of the Company, the
Exercise Period will terminate immediately prior to the consummation of such
proposed action, unless otherwise provided by the Committee.

 

In the event of a proposed sale of all or substantially all of the Company's
assets, or the merger of the Company with or into another corporation (each, a
"Sale Transaction"), each option under the Plan shall be assumed or an
equivalent option shall be substituted by such successor corporation or a parent
or subsidiary of such successor corporation, unless the Committee determines, in
the exercise of its sole discretion and in lieu of such assumption or
substitution, to shorten the Exercise Period then in progress by setting a new
Exercise Date (the "New Exercise Date"). If the Committee shortens the Exercise
Period then in progress in lieu of assumption or substitution in the event of a
Sale Transaction, the Committee shall notify each Participant in writing, at
least ten (10) days prior to the New Exercise Date, that the exercise date for
such Participant's option has been changed to the New Exercise Date and that
such Participant's option will be exercised automatically on the New Exercise
Date, unless prior to such date the Participant has withdrawn from the Plan as
provided in Section 13(a). For purposes of this Section 14(b), an option granted
under the Plan shall be deemed to have been assumed if, following the Sale
Transaction, the option confers the right to purchase, for each share of option
stock subject to the option immediately prior to the Sale Transaction, the
consideration (whether stock, cash or other securities or property) received in
the Sale Transaction by holders of Common Stock for each share of Common Stock
held on the effective date of the Sale Transaction (and if such holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding shares of Common Stock); provided, that
if the consideration received in the Sale Transaction was not solely common
stock of the successor corporation or its parent (as defined in Section 424(e)
of the Code), the Committee may, with the consent of the successor corporation
and the Participant, provide for the consideration to be received upon exercise
of the option to be solely common stock of the successor corporation or its
parent equal in fair market value to the per share consideration received by the
holders of Common Stock in the Sale Transaction.

 

In all cases, the Committee shall have sole discretion to exercise any of the
powers and authority provided under this Section 14, and the Committee's actions
hereunder shall be final and binding on all Participants.

 

 

 

 

14.       Administration.

  

a)         Committee. The Plan shall be administered by the Committee. The
Committee shall have the authority to interpret the Plan, to prescribe, amend
and rescind rules and regulations relating to the Plan, and to make all other
determinations necessary or advisable for the administration of the Plan. The
administration, interpretation, or application of the Plan by the Committee
shall be final, conclusive and binding upon all persons.

 

b)         Requirements of Exchange Act. Notwithstanding the provisions of
Section 15(a) above, in the event that Rule 16b-3 promulgated under the Exchange
Act or any successor provision thereto ("Rule 16b-3") provides specific
requirements for the administrators of plans of this type, the Plan shall only
be administered by such body and in such a manner as shall comply with the
applicable requirements of Rule 16b-3.

 

15.       Amendment, Suspension, and Termination of the Plan.

 

a)         Amendment of the Plan. The Board or the Committee may at any time, or
from time to time, amend the Plan in any respect; provided, that (i) except as
otherwise provided in Section 4(b) hereof, no such amendment may make any change
in any option theretofore granted which adversely affects the rights of any
Participant and (ii) the Plan may not be amended in any way that will cause
rights issued under the Plan to fail to meet the requirements for employee stock
purchase plans as defined in Section 423 of the Code or any successor thereto.
To the extent necessary to comply with Rule 16b-3 under the Exchange Act,
Section 423 of the Code, or any other applicable law or regulation), the Company
shall obtain shareholder approval of any such amendment.

 

b)         Suspension of the Plan. The Board or the Committee may, as of the
close of any Exercise Date, suspend the Plan; provided, that the Board or
Committee provides notice to the Participants at least five (5) business days
prior to the suspension. The Board or Committee may resume the normal operation
of the Plan as of any Exercise Date; provided further, that the Board or
Committee provides notice to the Participants at least twenty (20) business days
prior to the date of termination of the suspension period. A Participant shall
remain a Participant in the Plan during any suspension period (unless he or she
withdraws pursuant to Section 13(a)), however no options shall be granted or
exercised, and no payroll deductions shall be made in respect of any Participant
during the suspension period. Participants shall have the right to withdraw
carryover funds provided in Section 10(c) throughout any suspension period. The
Plan shall resume its normal operation upon termination of a suspension period.

 

c)         Termination of the Plan. The Plan and all rights of Employees
hereunder shall terminate on the earliest of:

 

·The Exercise Date that Participants become entitled to purchase a number of
shares greater than the number of reserved shares remaining available for
purchase under the Plan;

·Such date as is determined by the Board in its discretion; or

  

 

 

 

·The last Exercise Date immediately preceding the tenth (10th) anniversary of
the Plan's effective date.

 

In the event that the Plan terminates under circumstances described in Section
16(c)(i) above, reserved shares remaining as of the termination date shall be
sold to Participants on a pro rata basis, based on the relative value of their
cash account balances in the Plan as of the termination date.

 

d)         Notices. All notices or other communications by a Participant to the
Company under or in connection with the Plan shall be deemed to have been duly
given when received in the form specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof.

 

e)         Expenses of the Plan. All costs and expenses incurred in
administering the Plan shall be paid by the Company, except that any stamp
duties or transfer taxes applicable to participation in the Plan may be charged
to the account of such Participant by the Company.

 

f)         No Employment Rights. The Plan does not, directly or indirectly,
create any right for the benefit of any employee or class of employees to
purchase any shares under the Plan, or create in any employee or class of
employees any right with respect to continuation of employment by the Company or
any Subsidiary, and it shall not be deemed to interfere in any way with the
right of the Company or any Subsidiary to terminate, or otherwise modify, an
employee's employment at any time.

 

g)         Applicable Law. The internal laws of the State of Delaware shall
govern all matters relating to this Plan except to the extent (if any)
superseded by the laws of the United States.

 

h)         Additional Restrictions of Rule 16b-3. The terms and conditions of
options granted hereunder to, and the purchase of shares by, persons subject to
Section 16 of the Exchange Act shall comply with the applicable provisions of
Rule 16b-3. This Plan shall be deemed to contain, and such options shall
contain, and the shares issued upon exercise thereof shall be subject to, such
additional conditions and restrictions as may be required by Rule 16b-3 to
qualify for the maximum exemption from Section 16 of the Exchange Act with
respect to Plan transactions.

 

i)         Effective Date. The Plan became effective on December 8, 2004 and was
amended and restated effective as of July 1, 2005 and again this 16th day of
November, 2012.

 

 

 



 